Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, limitation "the distance" lacks sufficient antecedent basis in the claim.
Regarding claim 7, limitations “the similarity” and “the two moments” lack sufficient antecedent basis in the claim.
Regarding claim 8, limitation “a second threshold” is unclear. There is only one threshold recited throughout claim 8, and no other threshold is recited in independent claim 1 which claim 8 depends on.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 thru 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 10 are directed to an apparatus and a method for motion state detection based on wireless signals. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general-purpose computer and do not result in an improvement in the functioning of the computer or to another technology, that is, calculating variations of energy distribution of reflection points with time according to wireless signals reflected from a space where an object that is detected is located.
These additional steps are all extraneous pre-solution activity and is very well known in the art to be common in virtually all, for example, in prior art references Harash et al (US 2016/0377704 A1), or Spanos et al (US 2021/0279549 A1). The computational steps being performed in claims 1 and 10 are merely well-known mathematical operations being performed on a generic computer.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
ANALYSIS - Patent Ineligible Subject Matter (Claims 1 thru 10)
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, the Examiner first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, the Examiner then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Step 1 — Statutory Category
Claim 1 recites an apparatus, and, therefore, is a machine/manufacture. Claim 10 recites a series of steps, and, therefore, is a process. 
Step 2A, Prong One — Recitation of Judicial Exception
It is determined that claims 1 and 10 are directed to an abstract idea, and, particularly, to a method for motion state detection based on wireless signals, the function of which is accomplished through a series of mathematical operations performed by a generic computer/processor.
As recited in claims 1 and 10, calculating variations of energy distribution of reflection points with time according to wireless signals reflected from a space where an object that is detected is located, is considered the mathematical manipulation by a generic computer/processor.
Under the 2019 Guidance, mathematical formulas and computational operations fall within the “mathematical concepts” grouping. Accordingly, the subject matter of claims 1 and 10 falls within this grouping.
It is determined that the calculating variations of energy distribution of reflection points with time according to wireless signals reflected from a space where an object that is detected is located of claims 1 and 10 recites mathematical relationships and mathematical calculations.  Applicant(s)’ disclosure additionally recites that, for example, “distribution of energy of the reflection points may be calculated according to formulae (1) and (2) [Pg. 10]” and “calculating the KL divergence by using formula (3) [Pg. 11]. Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” grouping. Accordingly, claims 1 and 10 recite an abstract idea.
Determining a motion state of the object detected according to the calculated variations of energy distribution of reflection points with time. This step could be viewed as a “mathematical concept” or as a “mental step”. 
Therefore, claims 1 and 10 recite an abstract idea.
Step 2A, Prong Two — Practical Application
Apart from the calculating variations of energy distribution of reflection points with time according to wireless signals reflected from a space where an object that is detected is located, the only additional elements that are recited in claim 1 are “a memory” and “a processor coupled to the memory” to carry out the steps in the limitations.
These additional limitations, merely are used to perform the abstract idea. The claimed “a memory” and “a processor coupled to the memory” are recited at a high level of generality and are merely invoked as tools of performing generic functions. Simply implementing the abstract ideas on generic tools is not a practical application of the abstract idea. As such, the additional limitations are insignificant extra-solution activity to the judicial exception. Accordingly, these elements do not integrate the judicial exception into a practical application of the exception.
Step 2B — Inventive Concept
As set forth above, it has been concluded that claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. 
Applicant(s)’ disclosure does not provide evidence that the additional elements recited in claims 1 and 10 (i.e., the claim element in addition to the claim elements that recite an abstract idea) is sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows:
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional. Id. at 2359-60. BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).
Apart from the limitations that recite an abstract idea, the additional elements in claim 1 are “a memory” and “a processor coupled to the memory”, which merely recite insignificant extra-solution activity to the judicial exception. Also, the apparatus and the method for motion state detection based on wireless signals recited in claims 1 and 10 merely use a computer system, including generic components, as a tool to perform the abstract idea. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea.
Accordingly, claims 1 and 10 fail to recite an inventive concept that transforms the claims into a patent-eligible application of the abstract idea.
Claims 3 thru 9 do not include any new additional elements. Therefore, these claims are rejected for the same reasons as the above claims.
As such, claims 1 thru 10 are not patent-eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 thru 3, 5, 6, and 8 thru 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harash et al (US 2016/0377704 A1), hereinafter Harash.
Regarding claim 1, Harash discloses an apparatus for motion state detection based on wireless signals (a system 100 including a radio frequency interferometer 120 configured to transmit signals via Tx antenna 101 and receive echo signals via array [0069]), the apparatus comprising:
a memory (sampled signals are stored in the memory such as SRAM or DRAM [0076])
a processor coupled to the memory and configured to (a processor & instructions executed via the processor of the computer or other programmable data processing apparatus [0183]):
calculate variations of energy distribution of reflection points with time according to wireless signals reflected from a space where an object that is detected is located (a human state feature extractor 130 configured to extract from the filtered echo signals, a quantified representation of position postures, movements, motions and breathing of at least one human located within the specified area [0069] & motion characteristics detection 420 concerns derivation of energy signature & information about the distribution of the motion activity and energy signature over range [0134])
determine a motion state of the object detected according to the calculated variations of energy distribution of reflection points with time (an abnormality situation pattern recognition module 140 configured to apply a pattern recognition based decision function to the identified states patterns and to determine whether an abnormal physical event has occurred to the at least one human in the specified area [0069]).
Regarding claim 2, Harash discloses the apparatus according to claim 1, wherein the processor is configured to:
calculate distribution of energies of the reflection points at two moments relative to at least one of position information of the object and a moving speed of the object ([0134], cited and incorporated in the rejection of claim 1 & profiling the energy signature of each motion by characterizing its power and velocity and its distribution over space along the motion time [0144])
calculate a similarity between the distributions at the two moments (comparing spectral signatures [0124]).
Regarding claim 3, Harash discloses the apparatus according to claim 2, wherein the position information of the object comprises: a distance between the object and a wireless signal transmission source, or coordinates of a position where the object is located in a coordinate system established with the wireless signal transmission source as a center (the person down range distance is estimated by each PERS unit [0095] & position – the position is extracted as the position (in case of 2D – angle/range, in case of 3D – x,y,z coordinates) metrics output of each array baseline [0098]).
Regarding claim 5, Harash discloses the apparatus according to claim 2, wherein, the two moments respectively contain a predetermined number of frames (characterizing over a plurality of temporal sub-frames [0123]).
Regarding claim 6, Harash discloses the apparatus according to claim 1, wherein, the processor determines that the object is in a stationary state when the variations of energy distribution of reflection points with time satisfy a predetermined condition (posture estimation 628 may comprise analyzing one or more projections of an intensity of the received echo signals [0176] & classifying the posture characteristics of the human to indicate a state of the human [0177] & state can include on floor, sleeping, sitting, standing, walking, falling, etc. [Fig. 5A]).
Regarding claim 8, Harash discloses the apparatus according to claim 1, wherein, the processor calculates variations of energy distribution of all reflection points or reflection points with energies greater than a second threshold with time (noise level threshold estimation computation 424C calculates the noise level threshold by considering the spectrogram values below noise level as not related to human motion [0140]).
Regarding claim 9, Harash discloses a motion state detection system, comprising:
a signal transmitter configured to transmit wireless signals to a space where an object is located (a system 100 including a radio frequency interferometer 120 configured to transmit signals via Tx antenna 101 and receive echo signals via array [0069])
a signal receiver configured to receive wireless signals reflected (a system 100 including a radio frequency interferometer 120 configured to transmit signals via Tx antenna 101 and receive echo signals via array [0069])
the apparatus for motion state detection based on wireless signals according to claim 1 configured to detect a motion state of the object according to the received wireless signals which are reflected from the space where the object is located (an abnormality situation pattern recognition module 140 configured to apply a pattern recognition based decision function to the identified states patterns and to determine whether an abnormal physical event has occurred to the at least one human in the specified area [0069]).
Regarding claim 10, Harash discloses a method of motion state detection based on wireless signals (a system 100 including a radio frequency interferometer 120 configured to transmit signals via Tx antenna 101 and receive echo signals via array [0069]), the method comprising:
calculating variations of energy distribution of reflection points with time according to wireless signals reflected from a space where an object that is detected is located (a human state feature extractor 130 configured to extract from the filtered echo signals, a quantified representation of position postures, movements, motions and breathing of at least one human located within the specified area [0069] & motion characteristics detection 420 concerns derivation of energy signature & information about the distribution of the motion activity and energy signature over range [0134])
determining a motion state of the object according to the calculated variations of energy distribution of reflection points with time (an abnormality situation pattern recognition module 140 configured to apply a pattern recognition based decision function to the identified states patterns and to determine whether an abnormal physical event has occurred to the at least one human in the specified area [0069]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harash, in view of Rao et al (US 2019/0087009 A1), hereinafter Rao.
Harash discloses the apparatus according to claim 2, wherein the processor is configured to calculate distribution of energies of the reflection points at the two moments relative to the distance between the object and the wireless signal transmission source and the moving speed of the object according to the energies and speeds of the reflection points at the two moments and the distance between the object and the wireless signal transmission source ([0134], cited and incorporated in the rejection of claim 1 & [0144], cited and incorporated in the rejection of claim 2).
However, Harash does not disclose that the processor is further configured to perform one-dimensional Fourier transform, two-dimensional Fourier transform and angles of arrival estimation on the wireless signals that are reflected to obtain energies and speeds of the reflection points at the two moments and the distance between the object and the wireless signal transmission source.
Rao teaches detecting angle metric of objects by an FMCW radar system [0028]. Additionally, the DSP 104 performs a range Fast Fourier Transform (FFT) [0031]. The DSP performs a Doppler FFT over the range (i.e. distance) values to generate velocity (i.e. speed) values [0032]. The range FFT and Doppler FFT may be referred to together as a two dimensional (2D) FFT [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harash to include the teachings of Rao because doing so would enable a low complexity system for detection of gestures using radar, as recognized by Rao.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harash, in view of Ghourchian et al (US 2022/0053295 A1), hereinafter Ghourchian.
Harash discloses the apparatus according to claim 6, wherein, the variations of energy distribution of reflection points with time are denoted by the similarity between the distribution at the two moments (comparing spectral signatures [0124]), and the processor determines that the object is in the stationary state ([0176 & 0177 & Fig. 5A], cited and incorporated in the rejection of claim 6).
However, Harash does not disclose a Kullback-Leibler divergence (KL divergence) or a Jensen-Shannon divergence (JS divergence) and the KL divergence or the JS divergence is less than a first threshold.
Ghourchian teaches the KL-divergence and an empirical threshold is set to detect any significant divergence [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harash to include the teachings of Ghourchian because doing so would initiate update of localization model for smart indoor environment, as recognized by Ghourchian.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spanos et al (US 2021/0279549 A1) discloses an IoT device configured to determine human activity recognition WiFi measurements based on the occupancy activity sensing.
Wu et al (US 2020/0191943 A1) discloses methods, apparatus and systems for wireless object tracking.
Margon et al (US 2012/0146796 A1) discloses a non-invasive technique for organ monitoring using Doppler Effect principles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648 

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648